Title: From John Adams to United States Senate, 1 March 1799
From: Adams, John
To: United States Senate



Gentlemen of the Senate
March 1. 1799

I nominate the following Gentlemen to be Officers in the Army

First Regiment of Infantry—Lieutt. Jacob Kreemer Captain vice Harrison resigned...1. June 1798.do.Daniel Bisselldittovice Gaines... ditto... 1. January 1799.do.Charles Hydedittoin pursuance of the Act of 16 July 1798.do.John MichaeldittodittoEnsign Robert TorransLieutenant.vice Kreemer promoted...1. June. 1798 do. Yelverton Peytondittovice Bissell ditto...1. January 1799do.John W Thompsondittovice Hyde dittodo. Merriwether Lewis ditto  vice Michael dittodo.John Alexander Davidsondittoin pursuance of Act of 26. July 1798.do. George Stall  ditto  ditto.Philemon Charles Blake.MarylandEnsignMoses HookMassachusettsditto.Joseph Hawley Dwightdittoditto  Joshua S. Rogers  Rhode Island dittoRanna CossetVermontditto.Andrew Van Wort  New Yorkditto.Thomas Jno. LawrenceNew Jerseyditto Peter RobinsonDelaware   dittoEli. B ClemsonPennsylvaniaditto
Second Regiment of InfantryLieut. Peter Shoemaker Captain in pursuance of the Act of 16. July 1798do.Jesse Lukensdittoditto—EnsignJames RichmondLieutenantvice Martin resignedJune 1798.do.David Thompson    dittovice Shoemaker promoteddo. John McClarey    dittovice Lukens dittodo.Samuel Allisondittoin pursuance of the Act of 16. July 1798do.George Callenderdittoditto
Zebulon M. PikeNew JerseyEnsignNathan Heald    MassachusettsEnsignWilliam Laidlie   New YorkdittoJohn WilsonPennsylvania   ditto.James Dillditto   ditto.Peter ShirasdittodittoThomas PorterdittodittoBenjamin BulletdittodittoSeymour Rannix Virginiaditto
Third Regiment of Infantry.Lieut.John BowyerCaptain vice Thomas Lewis resigned14 Januy. 1799do.Aaron Greggdittoin pursuance of the Act of the 16 July 1798.do.  John Steele  dittoditto—Ensign   David Fero  Lieutenant vice Shanklin resigned 3 October 1798do. George Strother  dittovice Bowsyer promoted14. January 1799.do.William Scottdittovice Gregg promoted   do.William R Bootedittovice Steele ditto—do.Jacob Wilsondittoin pursuance of Act of 16. July 1798do.Peter P. Schuyler of the 2ddittoditto
     Samuel Lane   MarylandEnsign.Jonathan Freeman.N HampshiredittoPatrick McCartyVirginiadittoMatthew Arbuckle  dittodittoJohn HortonGeorgiadittoJohn SaxonSouth CarolinadittoWilliam TaylordittodittoJames RyanNorth Carolinaditto
Fourth Regiment of InfantryLieutenant.Peter Grayson  Captainvice Preston resigned—31. July. 1798.do. Jonathan Taylordittoin pursuance of Act of 16 July 1798do.Robert Purdy     dittoditto.—  EnsignRichard ChandlerLieutenantvice Grayson promoted 31. July 1798. ditto George Salmon  ditto  vice Taylor promoteddittoJohn Campbellditto vice Purdy ditto    ditto James Bomer  ditto  in pursuance of the Act of 16. July 1798dittoJohn Hainesdittoditto

Samuel McGuireVirginiaEnsignThomas Blackburn  dittodittoDaniel NewnanNorth CarolinadittoJames LovedittodittoThomas Eastland KentuckydittoJames DeshaTennesseeditto.
John Adams